Citation Nr: 0006491	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  98-04 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability due to service-connected 
disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel




INTRODUCTION

The veteran had active service from August 1944 to October 
1946 and from December 1948 to July 1958.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina, which 
denied the benefit sought on appeal.  

The Board notes that in July 1999, the veteran's 
representative submitted a VA Form 646, Statement of 
Accredited Representative in Appealed Case and a VA Form 8, 
Certification of Appeal regarding the issue of the veteran's 
entitlement to a special monthly compensation based on 
housebound status or permanent need for aid and attendance.  
While it appears that this issue has been certified for 
appellate review, the record on appeal currently before the 
Board does not contain a rating decision, a Notice of 
Disagreement, a Statement of the Case or a Substantive Appeal 
regarding this issue.  Consequently, this matter is referred 
to the RO in order for the aforementioned documentation to be 
associated with the veteran's claims file.  Once this action 
has been completed, this matter should be returned to the 
Board for appellate review. 


REMAND

A preliminary review of the record discloses that the veteran 
initiated this appeal by disagreement with a rating decision 
that denied entitlement to a total disability evaluation 
based on individual unemployability.  The veteran is 
currently service connected for myasthenia gravis of the 
right upper extremity, evaluated as 20 percent disabling; 
myasthenia gravis of the left upper extremity, evaluated as 
20 percent disabling; myasthenia gravis of the right lower 
extremity, evaluated as 10 percent disabling; myasthenia 
gravis of the left lower extremity, evaluated as 10 percent 
disabling and hypothyroidism evaluated as 10 percent 
disabling, for a combined evaluation of 60 percent.  

In a June 1999, Informal Hearing Presentation, the veteran's 
representative argues that the veteran is entitled to 
secondary service connection for dementia.  Such a claim is 
inextricably intertwined with the current appeal.  In this 
regard, the Board notes that the record contains conflicting 
opinions concerning the etiology of the veteran's dementia.  
A July 1992 VA examination report reflects that the veteran 
was diagnosed with a history compatible with a neuromuscular 
disorder most likely myasthenia gravis, hypothyroidism and it 
was noted that the veteran had symptoms suggestive of 
depression.  Specifically, the examiner indicated that 

It is very difficult to decide whether 
the depression is endogenous, i.e., 
caused by a primary psychiatric problem 
versus that caused by his disease.  As 
well known, hypothyroidism may present 
with low energy, problems with memory and 
other symptoms which are suggestive of 
primary depressive disorder.  The fact 
that the patient also has myasthenia 
gravis, which to an extent limits his 
motor activity, may add to his 
psychomotor retardation and make this 
more difficult to distinguish.  I think 
that the patient has some evidence of 
primary depression and dementia, however, 
these are difficulty [sic] made worse by 
the two organic processes that he suffers 
from.  

In a February 1998 VA examination report, a VA examiner 
diagnosed the veteran with the following:

Myasthenia gravis.  Clinical exam today 
was consistent with ocular myasthenia 
gravis.  At this point I found no 
evidence of generalized myasthenia 
gravis.  This was also documented on his 
previous exam that was available for my 
review in the C-file.  Dementia, 
significant, consistent with most 
probably Alzheimer type.  Hypothyroidism 
previously documented on several 
occasions, per the C-file and I have 
taken the liberty of checking his thyroid 
function as well today.  Hypertension, 
well controlled on antihypertensive 
medications; Benazepril.  Gait disorder 
and dysarthria secondary to his advanced 
dementia.  Seizure disorder; history 
consistent with complex partial seizure 
disorder; etiology unknown, but I suspect 
may be related to his advanced dementia 
as well.  At this point his seizures are 
in fair control with Dilantin. 

As the record currently stands, there are conflicting medical 
opinions regarding whether the veteran's dementia is causally 
related to his service connected hypothyroidism, or whether 
his dementia is the result of a primary depressive disorder.  
An examination would be beneficial to ascertain the etiology 
of the veteran's dementia.  

In addition, a review of a VA examination report dated 
February 1998 suggests that the veteran currently has ocular 
myasthenia gravis.  Because the veteran is already service 
connected for myasthenia gravis, the Board considers this 
evidence tantamount to a raised claim for ocular myasthenia 
gravis.  Such a claim is also inextricably intertwined with 
the current appeal.

Furthermore, with regard to the veteran's claim of TDIU, the 
Board finds it appropriate to forego adjudication of this 
claim while the claim of secondary service connection for 
dementia is being developed and considered.  In this case, 
the service connection and total rating claims are 
inextricably intertwined because the outcome of the service 
connection claim may affect the merits and outcome of an 
adjudication of the veteran's claim of TDIU.  See Parker v. 
Brown, 7 Vet. App. 116 (1994); Babchak v. Principi, 3 Vet. 
App. 466 (1992); Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  

Additionally, the veteran and his representative have claimed 
that for purposes of meeting the requirements of establishing 
one 60 percent disability pursuant to 38 C.F.R. § 4.16(a)(2), 
the veteran's service connected disabilities arose from a 
common etiology or a single accident.  A VA examination would 
be helpful to determine whether the veteran's myasthenia 
gravis and hypothyroidism are in fact the result of a common 
etiology or a single accident.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The veteran should be afforded a 
psychiatric examination to determine the 
nature and etiology of any psychiatric 
disorders that may be present.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished, and the examiner 
is requested to report complaints and 
clinical findings in detail and 
clinically correlate the complaints and 
clinical findings to a diagnosed 
disorder.  The examiner is further 
requested to review all pertinent medical 
records associated with the claims file, 
particularly the VA examinations 
performed in July 1992 and February 1998, 
and offer an opinion as to whether any 
currently diagnosed psychiatric disorder 
is causally or etiologically related the 
either the service connected myasthenia 
gravis or hypothyroidism.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1 (1999), copies of all pertinent 
medical records in the veteran's claims 
file or, in the alternative, the claims 
file, must be made available to the 
examiner for review.

2.  The veteran should be afforded an 
examination of his service connected 
myasthenia gravis and hypothyroidism to 
assess the severity and manifestations of 
those disabilities and to assess the 
etiology of and relationship between the 
veteran's myasthenia gravis and 
hypothyroidism.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished, and the examiner is 
requested to report complaints and 
clinical findings in detail and 
clinically correlate the complaints and 
clinical findings to a diagnosed 
disorder.  In addition, the veteran and 
his representative are claiming that the 
veteran's myasthenia gravis and 
hypothyroidism are the result of a common 
etiology and the examiner should provide 
an opinion as to whether these 
disabilities are of a common etiology.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (1999), 
copies of all pertinent medical records 
in the veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

3.  The RO should adjudicate the issues 
of entitlement to service connection for 
a psychiatric disorder and for an eye 
disorder due to service connected 
disabilities.  If the claims are denied, 
and the veteran files a Notice of 
Disagreement and a Substantive Appeal 
after the issuance of a Statement of the 
Case, these issues should be included in 
the veteran's current appeal.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




